                                                                                                 Case 2:20-cv-01871-RFB-NJK Document 61 Filed 07/29/21 Page 1 of 2




                                                                                           1   SUZANNE L. MARTIN
                                                                                               Nevada Bar No. 8833
                                                                                           2   suzanne.martin@ogletree.com
                                                                                               OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                           3
                                                                                               Wells Fargo Tower
                                                                                           4   Suite 1500
                                                                                               3800 Howard Hughes Parkway
                                                                                           5   Las Vegas, NV 89169
                                                                                               Telephone: 702.369.6800
                                                                                           6   Fax: 702.369.6888
                                                                                           7
                                                                                               MOLLY M. REZAC
                                                                                           8   Nevada Bar No. 7435
                                                                                               molly.rezac@ogletree.com
                                                                                           9   OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                               200 S. Virginia Street, 8th Floor
                                                                                          10   Reno, NV 89501
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11   Telephone: 775.440.2373

                                                                                          12   Attorneys for Defendants Topgolf USA Las Vegas, LLC
                                                                                               and Top Golf USA, Inc.
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13
                                                         Telephone: 702.369.6800




                                                                                                                             UNITED STATES DISTRICT COURT
                                                           Las Vegas, NV 89169




                                                                                          14
                                                            Wells Fargo Tower




                                                                                          15                                   FOR THE DISTRICT OF NEVADA

                                                                                          16   CIARA WILLIAMS, an individual,                      Case No.: 2:20-cv-01871-RFB-NJK
                                                                                          17
                                                                                                                       Plaintiff,
                                                                                          18
                                                                                                      vs.                                           STIPULATION AND ORDER TO EXTEND
                                                                                          19                                                         TIME TO RESPOND TO PLAINTIFF’S
                                                                                               SILVINO HINOJOSA, TOPGOLF USA LAS                         MOTION TO CONSOLIDATE
                                                                                          20
                                                                                               VEGAS, LLC, TOPGOLF USA, INC., DOES I
                                                                                               through X, inclusive, and ROES I through X,                          (First Request)
                                                                                          21
                                                                                               inclusive,
                                                                                          22
                                                                                                                       Defendants.
                                                                                          23
                                                                                          24
                                                                                                      Pursuant to LR IA 6-1, LR IA 6-2 and LR 7-1, Plaintiff Ciara Williams (“Plaintiff”) and
                                                                                          25
                                                                                               Defendants Topgolf USA Las Vegas, LLC and Top Golf USA, Inc. (collectively, “Defendants”) 1,
                                                                                          26
                                                                                               by and through their respective counsel of record, hereby request and stipulate to extend the time
                                                                                          27
                                                                                          28   1 Defendant   Silvino Hinojosa is currently incarcerated in the Clark County Detention Center.


                                                                                                                                                -1-
                                                                                                 Case 2:20-cv-01871-RFB-NJK Document 61 Filed 07/29/21 Page 2 of 2




                                                                                           1   for Defendants to file their response to Plaintiff’s Notice of Related Cases (LR 42-1(a)) and

                                                                                           2   Motion to Consolidate Related Case [No. 2:21-cv-01064-JCM-EJK] (LR 42-1(b)) (ECF No. 59).

                                                                                           3   Defendants’ response is currently due August 2, 2021. The parties request an extension of time up

                                                                                           4   to and including August 9, 2021 for Defendants to file their response. The additional time will
                                                                                           5   allow Defendants to properly research the issues and respond to the motion. This is the parties’
                                                                                           6   first request for an extension of time.
                                                                                           7          This Stipulation is made in good faith and is not intended for purposes of delay.
                                                                                           8   DATED this 29th day of July, 2021.              DATED this 29th day of July, 2021.
                                                                                           9   LEGAL OFFICES OF JAMES J. LEE                   OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
                                                                                                                                               P.C.
                                                                                          10
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11   /s/ James J. Lee                                /s/ Molly M. Rezac
                                                                                               James J. Lee                                    Suzanne L. Martin
                                                                                          12   Nevada Bar No. 1909                             Nevada Bar No. 8833
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                               2620 Regatta Drive #102                         Wells Fargo Tower
                                                                                          13   Las Vegas, NV 89128                             Suite 1500
                                                         Telephone: 702.369.6800




                                                                                                                                               3800 Howard Hughes Parkway
                                                           Las Vegas, NV 89169




                                                                                          14
                                                            Wells Fargo Tower




                                                                                               RIZIO LIPINSKY LAW FIRM PC                      Las Vegas, NV 89169
                                                                                          15
                                                                                               Gregory G. Rizio (admitted pro hac vice)        Molly M. Rezac
                                                                                          16   Daren H. Lipinsky (admitted pro hac vice)       Nevada Bar No. 7435
                                                                                               Jason R. Sanchez (admitted pro hac vice)        200 S. Virginia Street, 8th Floor
                                                                                          17   5811 Pine Avenue, Suite A                       Reno, NV 89501
                                                                                          18   Chino Hills, CA 91709
                                                                                                                                               Attorneys for Defendants
                                                                                          19   Attorneys for Plaintiff                         Topgolf USA Las Vegas, LLC and Top Golf
                                                                                                                                               USA, Inc.
                                                                                          20
                                                                                          21                                                 ORDER

                                                                                          22          IT IS SO ORDERED.
                                                                                                                                            ___________________________________________
                                                                                          23                                                UNITED STATES JUDGE
                                                                                          24
                                                                                                                                            ___________________________________________
                                                                                          25                                                DATED

                                                                                          26                                               DATED this 29th day of July, 2021.

                                                                                          27
                                                                                          28


                                                                                                                                               -2-
